In Equity in consequence of a bond that was lost.
It is true that suits at law may now be maintained in a case situated like the present. Bat the Court of Equity having previously jurisdiction of cases of this nature, their jurisdiction is not taken away by the courts of law having taken cognizance. The jurisdiction of the two courts are *Page 479 
now concurrent.1 In matters of account, if the legality of a debit or credit be disputed, it is the practice for the Court to settle the point of law, and the clerk and master is to make the calculation of the amount and balance.
1 See 3 Bro. C. C. 218; Cox v. Strode, Ct. Appeals, Kentucky, Fall, 1810; 2 Wash. 121; 2 Caines' C. E. 37; 1 Atk. 128; Newl. 492.